DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2021 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/2/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1, 3-16 and 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance: currently independent claims 1, 14 and 21 are allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations of “an adhesion/transfer element having a higher Young's modulus at a lower temperature and a lower Young's modulus at a higher temperature, wherein the adhesion/transfer element comprises stearyl acrylate” in combination with the other required elements of the claim 1 or 14 and “an adhesion element having a higher Young's modulus at a lower temperature and a lower Young's modulus at a higher temperature, a transition between the lower temperature and the higher temperature occurring below 50°C and a phase change temperature range associated with the higher and lower temperatures being less than 20°C” in combination with the other required elements of the claim 21.
 Specifically, the limitations are material to the inventive concept of the application in hand to allow selective transfer of microLED with high yield.
Dependent claims 3-13, 15, 16, 18-20 and 22-24 are respectively dependent on currently amended allowable independent claim 1, 14 or 21. Therefore, claims 3-13, 15, 16, 18-20 and 22-24 incorporate the allowable limitations of claim 1, 14 or 21. Consequently, claims 3-13, 15, 16, 18-20 and 22-24 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/              Examiner, Art Unit 2812